DISMISS and Opinion Filed October 30, 2019




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-01257-CR

                               DIANA KAY PATTON, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                     Hunt County, Texas
                             Trial Court Cause No. CR1800242

                              MEMORANDUM OPINION
                       Before Justices Bridges, Molberg, and Partida-Kipness
                                     Opinion by Justice Bridges
       Before the Court is appellant’s October 25, 2019 motion to dismiss the appeal. The motion

is signed by appellant and her attorney. See TEX. R. APP. P. 42.2(a). We grant the motion and

dismiss this appeal.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
Do Not Publish                                    JUSTICE
TEX. R. APP. P. 47.2(b)
191257F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

 DIANA KAY PATTON, Appellant                     On Appeal from the County Court at Law
                                                 No. 1, Hunt County, Texas
 No. 05-19-01257-CR       V.                     Trial Court Cause No. CR1800242.
                                                 Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                    Justices Molberg and Partida-Kipness
                                                 participating.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 30, 2019




                                           –2–